11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Paul Leighton Prather                             * From the 118th District Court
and Marcus Albert Prather,                          of Howard County,
                                                    Trial Court No. 53738

Vs. No. 11-20-00189-CV                            * May 12, 2022

Callon Petroleum Operating Company, Inc.;   * Opinion by Trotter, J.
Alldale Minerals II, LP; Case Energy          (Panel consists of: Bailey, C.J.,
Partners, LLC; and Montaigne Minerals, LLC,   Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Paul Leighton Prather and Marcus Albert
Prather.